Opinion issued December 11, 2018




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-18-00908-CR
                           ———————————
                  STEPHEN WALTERS YATES, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 337th District Court
                           Harris County, Texas
                       Trial Court Case No. 1543731


                         MEMORANDUM OPINION

      Appellant, Stephen Walters Yates, has filed a motion to dismiss his appeal.

The motion complies with Texas Rule of Appellate Procedure 42.2. See TEX. R.

APP. P. 42.2(a). We have not issued a decision in the appeal. See TEX. R. APP. P.

42.2(a). Yates and his attorney have both signed the motion. See TEX. R. APP. P.
42.2(a). The Clerk of this Court has sent a duplicate copy to the trial court clerk.

See TEX. R. APP. P. 42.2(a). Accordingly, we grant Yates’s motion and dismiss the

appeal. See TEX. R. APP. P. 43.2(f). We dismiss any pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Keyes, Massengale, and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2